 


109 HR 2300 IH: To amend title 38, United States Code, to extend eligibility for pension benefits under laws administered by the Secretary of Veterans Affairs to veterans who served during certain periods of time in specified locations.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2300 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Rahall introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend eligibility for pension benefits under laws administered by the Secretary of Veterans Affairs to veterans who served during certain periods of time in specified locations. 
 
 
1.Extension of eligibility for Department of Veterans Affairs pension benefits
Section 1501(4) of title 38, United States Code, is amended by adding at the end the following new sentence: 
Such term includes—
(1)the period beginning on February 1, 1955, and ending on August 4, 1964, in the case of active military, naval, or air service performed in the Republic of Korea;
(2)the period beginning on May 8, 1975, and ending on August 1, 1990, in the case of active military, naval, or air service performed in the Republic of Korea;
(3)the period beginning on August 24, 1982, and ending on July 31, 1984, in the case of active military, naval, or air service performed in Lebanon or Granada; and
(4)the period beginning on December 20, 1989, and ending on January 31, 1990, in the case of active military, naval, or air service performed in Panama.. 
 
